—Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered January 17, 1992, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years to run consecutively with his prior felony conviction, unanimously affirmed.
Defendant’s claim that his plea was not knowingly or voluntarily made has not been preserved for review since he failed to move to vacate or withdraw his plea (People v Pellegrino, 60 NY2d 636), and we decline to consider it in the interest of justice. In any event, we would find it to be meritless. Concur —Murphy, P. J., Kupferman, Asch, Williams and Tom, JJ.